Citation Nr: 0500939	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD and 
assigned an initial 10 percent disability evaluation.  
Following an August 2003 Board remand for a VA examination, 
the RO granted an increased rating of 50 percent in July 
2004.  The veteran's appeal, however, remains pending because 
the maximum schedular rating was not assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

It is noted that the September 2001 determination also denied 
a service connection claim for a back disorder, and the 
veteran appealed.  The RO granted service connection in July 
2004 for a low back disability of moderate degenerative 
spondylosis, and assigned a 40 percent evaluation.  
Therefore, this issue need not be considered as the RO fully 
rendered the benefit sought.

Additionally, the veteran testified (primarily concerning the 
back claim) at a May 2002 hearing before a Veterans Law Judge 
(VLJ) no longer employed at the Board.  The veteran indicated 
that he did not desire an additional hearing in a June 2003 
letter.  As such, the remaining issue on appeal will be 
decided by the undersigned VLJ.  


FINDING OF FACT

The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in an October 2003 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter recited the legal 
elements of service connection, and mentioned that an 
increased rating requires a worsening of a service-connected 
disability.  VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The October 2003 letter was issued after the September 2001 
rating decision.  Though the veteran's right to content-
complying VCAA notice as per Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), was fulfilled, Pelegrini recognizes that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  In this case, the timing of the 
October 2003 letter did not comply with this rule.  

A notice error of this kind may be non-prejudicial to a 
claimant.  In reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis.  Thus, it is appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the VCAA 
notice requirement is harmless error.  Although the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, after providing notice, the AOJ 
readjudicated the case and provided a July 2004 to the 
veteran.  The claimant has been presented with opportunities 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  

Moreover, it is noted that when a new issue is raised in the 
NOD, 38 U.S.C.A. § 7105(d), requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  VAOPGCPREC 8-2003.  VA is not required, 
however, to give section 5103(a) notice for a new issue 
raised in the NOD if such notice has been rendered for the 
original substantially complete application.  Id.  Here, in 
January 2002 VA issued a SOC that provided the regulations 
for rating mental disorders.  In October 2003, the AOJ 
provided VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate a service 
connection claim, and which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

Thereafter, the RO issued a July 2004 decision that assigned 
a 50 percent evaluation for the PTSD disability.  As the 
veteran received VCAA notice for the underlying claim of 
service connection, as well as an SOC conveying the relevant 
regulations for rating purposes, VA is not required to 
provide additional VCAA notice beyond what it already has in 
the October 2003 letter for the new issue of an increased 
rating raised in the June 2000 NOD.  VAOPGCPREC 8-2003.  This 
letter did, incidentally, describe the basic standard for an 
increased rating.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, of record are a treatment report from 
Dr. Howell from August to November 1997, various lay 
statements from the veteran reporting symptomatology, and 
medical treatment records from R. Parsa, D.O.  The veteran 
had two VA examinations in August 2001 and March 2004.  The 
evidence of record is sufficient to decide the appeal.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

The veteran had a VA examination in August 2001 for PTSD.  
The veteran had been taking 20 milligrams of Prozac daily 
prescribed by his primary care physician.  The veteran found 
his work in the Postal Service very stressful.  He generally 
got along with coworkers and his supervisor, but sometimes 
got irritable.  The veteran usually experienced depression.  
He had recurrent thoughts almost everyday about Vietnam, felt 
guilty about killing, and got very sad.  The veteran normally 
got up in the middle of the night, and sometimes slept with a 
gun.  When the veteran heard sounds related to Vietnam, he 
easily became angry.  

The examiner observed that the veteran was dressed 
appropriately, he appeared alert and oriented to time, place, 
and person, and his memory for recent and remote events 
appeared to be fair.  The veteran's affect was appropriate, 
he did not have any thought disorder, and his judgment and 
insight seemed fair.  The veteran's mood appeared to be 
moderately depressed and had some psychomotor retardation.  
The veteran denied any auditory or visual hallucinations.  
The examiner did not consider the veteran suicidal or 
assaultive.  


In the October 2001 notice of disagreement, the veteran 
asserted that the PTSD had afflicted every phase of his life.  
He avoided almost all social situations, including holidays 
with his family due to the illness.  He had missed many days 
of work, and he had tried to handle the illness with liquor.  

In October 2003, the veteran submitted a statement that 
because of PTSD he woke up shaking and perspiring, thinking 
that he was still fighting the enemy.  Sometimes he got lumps 
in his throat from being so nervous that he could not eat.  

In March 2004, the veteran had another VA examination.  Upon 
reviewing the veteran's claims file, the examiner noted that 
he had increased nightmares, and dosage to 40 milligrams of 
Prozac.  The veteran also took Ativan to relieve some of the 
underlying anxiety related to the PTSD.  The veteran reported 
that he had been married for 33 years, and usually got along 
well with his wife.  He had worked for 38 years as a clerk in 
the post office.  Due to nightmares he had some difficulty 
concentrating on the job the next day, and became very 
irritable.  The veteran reported that recently he had not 
been sleeping well.  He slept 3-4 hours per night, and awoke 
frequently to sounds related to guns.  The veteran's 
nightmares were vivid and violent.  During the interview, the 
veteran appeared anxious and jittery, and mildly to 
moderately depressed.  His affect was appropriate, he had 
good eye contact, and did not have any looseness of 
associations. 

The veteran was not considered suicidal or assaultive.  He 
was alert and oriented to time, place, and person.  He had 
some difficulty concentrating and focusing at times.  The 
examiner stated that the veteran social life was restricted, 
as he hardly had any friends or went to see any friends.  He 
had not seen his mother in for last 3-4 months.  The 
veteran's diagnoses included Axis I PTSD with chronic 
depression and anxiety, Axis IV psychosocial stressors of 
combat-related experiences, social isolation, and multiple 
medical problems, and Axis V a Global Assessment of 
Functioning score of 60.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  Id. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veteran Claims' 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's PTSD is currently rated at 50 percent, and upon 
a review of the record, it does not warrant a 70 percent 
evaluation or higher as per 38 C.F.R. § 4.130, DC 9411.  For 
example, examiners did not find deficiencies of judgment, 
thinking, or mood, due to such symptoms including:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

In both assessments, the VA examiners found that the veteran 
had an appropriate affect, did not have loose associations, 
and was not suicidal or assaultive.  The veteran remained 
oriented to time, place, and person.  The increased 50 
percent rating recently assigned by the RO appropriately 
reflects the severity of the veteran's disability in relation 
to the rating criteria in effect at this time.  The 70 
percent or higher rating under DC 9411 requires 
manifestations of PTSD that the veteran does not display.

Additionally, the March 2004 VA examination found an increase 
in sleep disturbance and medication, which, again, the RO's 
determination recognized.  Though a disability may increase 
in severity in the future, the veteran's service-connected 
PTSD is sufficiently contemplated by the 50 percent 
evaluation based on the record, including his reported 
symptomatology.    


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


